                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )

                                          AFFIDAVIT OF SERVICE

        I, Nicholas Vass, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On December 23, 2019, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

            First Monthly Fee Application of Lazard Frères & Co. LLC for Allowance of
             Compensation and Reimbursement of Expenses Incurred as Investment Banker to the
             Debtors and Debtors in Possession for the Period from September 29, 2019 to and
             Including November 30, 2019 [Docket No. 621]

            Revised Monthly Staffing Report by Six Sigma Academy International, LLC for the
             Period of September 30, 2019 through October 31, 2019. Objections Due by January 6,
             2020 at 4:00 p.m. (ET) [Docket No. 622]

            Monthly Staffing Report by Six Sigma Academy International, LLC for the Period of
             November 1, 2019 through November 30, 2019. Objections Due by January 6, 2020 at
             4:00 p.m. (ET) [Docket No. 623]




                                [Remainder of Page Intentionally Left Blank]




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
Exhibit A
                                                                                                                         Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below


                                DESCRIPTION                                        NAME                                                    ADDRESS                         EMAIL          METHOD OF SERVICE
                                                                                                  ATTN: HEIKE M. VOGEL, ESQ. AND ERIC H. HORN, ESQ.
                                                                                                  101 EISENHOWER PARKWAY, STE 412                     hvogel@aystrauss.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC           A.Y. STRAUSS LLC                  ROSELAND NJ 07068                                   ehorn@aystrauss.com              First Class Mail and Email
                                                                                                  ATTN: MATTHEW T. SCHAEFFER
                                                                                                  10 WEST BROAD STREET
                                                                                                  SUITE 2100
COUNSEL TO COMENITY CAPITAL BANK                                BAILEY CAVALIERI LLC              COLUMBUS OH 43215                                   mschaeffer@baileycav.com         First Class Mail and Email
                                                                                                  ATTN: ROBERT B. BERNER
                                                                                                  1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                              BAILEY CAVALIERI LLC                DAYTON OH 45423                                     rberner@baileycav.com            First Class Mail and Email
COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY
MALL LP, MONTEBELLO TOWN CENTER INVESTORS LLC, STARWOOD
RETAIL PARTNERS LLC, PGIM REAL ESTATE, RETAIL PROPERTIES OF
AMERICA, INC., THE FORBES COMPANY, LLC, THE MACERICH COMPANY,
TRADEMARK PROPERTY COMPANY, WHITE PLAINS GALLERIA LIMITED                                         ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
PARTNERSHIP, YTC MALL OWNER, LLC, CENTENNIAL REAL ESTATE                                          2029 CENTURY PARK EAST
COMPANY, LLC, CRVI, DIMOND CENTER HOLDING, LLC, AND                                               SUITE 800                                           branchd@ballardspahr.com
METROPOLIS LIFESTYLE CENTER, LLC                              BALLARD SPAHR LLP                   LOS ANGELES CA 90067-2909                           zarnighiann@ballardspahr.com     First Class Mail and Email

COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY
INVESTORS LLC, URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED
PARTNERSHIP, CENTERCAL PROPERTIES, LLC, KRE BROADWAY MALL
OWNER, LLC, MEMORIAL CITY MALL LP, MONTEBELLO TOWN CENTER
INVESTORS LLC, STARWOOD RETAIL PARTNERS LLC, PGIM REAL ESTATE,
RETAIL PROPERTIES OF AMERICA, INC., THE FORBES COMPANY, LLC, THE
MACERICH COMPANY, TRADEMARK PROPERTY COMPANY, WHITE
PLAINS GALLERIA LIMITED PARTNERSHIP, YTC MALL OWNER, LLC, AND                                     ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
NORTH LOOP SHOPPING CENTER, L.P., GALLERIA MALL INVESTORS LP,                                     919 N. MARKET STREET
CENTENNIAL REAL ESTATE COMPANY, LLC, CRVI, DIMOND CENTER                                          11TH FLOOR                                          heilmanl@ballardspahr.com
HOLDING, LLC, AND METROPOLIS LIFESTYLE CENTER, LLC               BALLARD SPAHR LLP                WILMINGTON DE 19801-3034                            roglenl@ballardspahr.com         First Class Mail and Email
                                                                                                  ATTN: NICLAS A. FERLAND, ILAN MARKUS
                                                                                                  545 LONG WHARF DRIVE
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS                                        9TH FLOOR                                           NFerland@barclaydamon.com
SHOPPING CENTERS, LLC                                           BARCLAY DAMON LLP                 NEW HAVEN CT 06511                                  imarkus@barclaydamon.com         First Class Mail and Email
                                                                                                  ATTN: DAVID KLAUDER, ESQ.
                                                                                                  1204 N KING STREET
FEE EXAMINER                                                    BIELLI & KLAUDER, LLC             WILMINGTON DE 19801                                 dklauder@bk-legal.com            First Class Mail and Email
                                                                                                  ATTN: THERESA C. HARRELSON
                                                                                                  PO BOX 8324
CHATHAM COUNTY TAX COMMISSIONER                                 CHATHAM COUNTY TAX COMMISSIONER   SAVANNAH GA 31412-8324                                                               First Class Mail
                                                                                                  ATTN: ROBERT FRANKLIN
                                                                                                  201 S. TRYON STREET
INTERESTED PARTY                                                CIT GROUP INC.                    CHARLOTTE NC 28202                                  robert.franklin@cit.com          First Class Mail and Email
                                                                                                  ATTN: DEB SECREST
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX                                                COLLECTIONS SUPPORT UNIT
SERVICES (UCTS), DEPARTMENT OF LABOR AND INDUSTRY,              COMMONWEALTH OF PENNSLYLVANIA     651 BOAS ST, ROOM 925
COMMONWEALTH OF PENNSYLVANIA                                    DEPARTMENT OF LABOR               HARRISBURG PA 17121                                 RA-LI-UCTS-BANRUPT@STATE.PA.US   First Class Mail and Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  APARTADO 9020192
ATTORNEY GENERAL                                                COMMONWEALTH OF PUERTO RICO       SAN JUAN PR 00902-0192                                                               First Class Mail
                                                                                                  ATTN: ZILLAH FRAMPTON
                                                                                                  820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                    DELAWARE DIVISION OF REVENUE      WILMINGTON DE 19801                                 FASNOTIFY@STATE.DE.US            First Class Mail and Email
                                                                                                  CORPORATIONS FRANCHISE TAX
                                                                                                  PO BOX 898
DELAWARE SECRETARY OF STATE                                     DELAWARE SECRETARY OF STATE       DOVER DE 19903                                      DOSDOC_FTAX@STATE.DE.US          First Class Mail and Email




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (KG)                                                                                         Page 1 of 7
                                                                                                                            Exhibit A
                                                                                                                       Core/2002 Service List
                                                                                                                      Served as set forth below


                                 DESCRIPTION                                    NAME                                                          ADDRESS                                 EMAIL          METHOD OF SERVICE
                                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                                     820 SILVER LAKE BLVD
                                                                                                     STE 100
DELAWARE STATE TREASURY                                        DELAWARE STATE TREASURY               DOVER DE 19904                                             STATETREASURER@STATE.DE.US        First Class Mail and Email
                                                                                                     1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC            DONALD C. COWAN, JR.                  ROCHESTER NY 14624                                                                           First Class Mail
                                                                                                     ATTN: AMISH R. DOSHI
                                                                                                     1979 MARCUS AVENUE
                                                                                                     SUITE 210E
COUNSEL TO ORACLE AMERICA, INC.                                DOSHI LEGAL GROUP, P.C.               LAKE SUCCESS NY 11042                                      amish@doshilegal.com              First Class Mail and Email
                                                                                                     ATTN: JARRET P. HITCHINGS
COUNSEL TO NORTHWOOD PL HOLDINGS LP AND ARAMARK SERVICES,                                            222 DELAWARE AVENUE, SUITE 1600
LLP                                                            DUANE MORRIS LLP                      WILMINGTON DE 19801-1659                                   jphitchings@duanemorris.com       First Class Mail and Email
                                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                                     1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY - REGION 3                     ENVIRONMENTAL PROTECTION AGENCY       PHILADELPHIA PA 19103-2029                                                                   First Class Mail
                                                                                                     ATTN: BRAD ERIC SHELER AND JENNIFER L. RODBURG
                                                               FRIED, FRANK, HARRIS, SHRIVER &       ONE NEW YORK PLAZA                                         brad.scheler@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                            JACOBSON LLP                          NEW YORK NY 10004                                          jennifer.rodburg@friedfrank.com   First Class Mail and Email
                                                                                                     ATTN: MARK CONLAN, ESQ.
                                                                                                     ONE GATEWAY CENTER
COUNSEL FOR I. REISS & CO.                                     GIBBONS P.C.                          NEWWARK NJ 07102-5310                                                                        First Class Mail
                                                                                                     ATTN: JEFFREY A. KRIEGER
                                                            GREENBERG GLUSKER FIELDS CLAMAN &        1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP MACHTINGER LLP                           LOS ANGELES CA 90067                                       JKrieger@GreenbergGlusker.com     First Class Mail and Email
                                                                                                     ATTN: ROSANNE T. MATZAT
                                                                                                     488 MADISON AVENUE
INTERESTED PARTY                                               HAHN & HESSEN LLP                     NEW YORK NY 10022                                          RMatzat@hahnhessen.com            First Class Mail and Email
                                                                                                     ATTN: PAUL WEARING
                                                                                                     SPECIAL HANDLING GROUP
                                                                                                     7100 HIGHLANDS PKWY
IBM CREDIT LLC                                                 IBM CREDIT LLC                        SMYRNA GA 30082                                            cgoulart@br.ibm.com               First Class Mail and Email
                                                                                                     CENTRALIZED INSOLVENCY OPERATION
                                                                                                     2970 MARKET ST
                                                                                                     MAIL STOP 5-Q30.133
IRS INSOLVENCY SECTION                                         INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19104-5016                                                                   First Class Mail
                                                                                                     CENTRALIZED INSOLVENCY OPERATION
                                                                                                     PO BOX 7346
IRS INSOLVENCY SECTION                                         INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101-7346                                                                   First Class Mail
                                                                                                     ATTN: ABL ACCOUNT EXECUTIVE
FIRST PRIORITY REPRESENTATIVE FOR AND ON BEHALF OF THE FIRST                                         3 PARK PLAZA, SUITE 900
PRIORITY SECURED PARTIES                                       JPMORGAN CHASE BANK, N.A.             IRVINE CA 92614                                                                              First Class Mail
                                                                                                     ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE
                                                                                                     919 MARKET STREET                                          landis@lrclaw.com
                                                                                                     SUITE 1800                                                 mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                     LANDIS RATH & COBB LLP                WILMINGTON DE 19801                                        cree@lrclaw.com                   First Class Mail and Email
                                                                                                     ATTN: SUSAN E. KAUFMAN
                                                                                                     919 N. MARKET STREET
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS                                              SUITE 460
SHOPPING CENTERS, LLC                                          LAW OFFICE OF SUSAN E. KAUFMAN, LLC   WILMINGTON DE 19801                                        skaufman@skaufmanlaw.com          First Class Mail and Email
                                                                                                     ATTN: KEVIN S. NEIMAN
                                                                                                     999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                            LAW OFFICES OF KEVIN S. NEIMAN, PC    DENVER CO 80202                                            kevin@ksnpc.com                   First Class Mail and Email
                                                                                                     ATTN: HARLAN M. LAZARUS, ESQ
                                                                                                     240 MADISON AVENUE
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC           LAZARUS & LAZARUS, P.C.               NEW YORK NY 10016                                          hlazarus@lazarusandlazarus.com    First Class Mail and Email
                                                                                                     ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN                                              PO BOX 17428
MCLENNAN COUNTY SAN MARCOS CISD                                LINEBARGER GOGGAN BLAIR & SAMPSON     AUSTIN TX 78760-7428                                       austin.bankruptcy@publicans.com   First Class Mail and Email



            In re: Forever 21, Inc., et al.
            Case No. 19-12122 (KG)                                                                                           Page 2 of 7
                                                                                                                          Exhibit A
                                                                                                                     Core/2002 Service List
                                                                                                                    Served as set forth below


                                DESCRIPTION                                  NAME                                                         ADDRESS                                                         EMAIL              METHOD OF SERVICE
                                                                                                ATTN: JANET Z. CHARLTON, ESQUIRE & MICHAEL K. PAK, ESQUIRE
                                                                                                1407 FOULK ROAD, SUITE 204
                                                                                                FOULKSTONE PLAZA
COUNSEL TO FORD MOTOR CREDIT COMPANY                        MCCABE, WEISBERG & CONWAY, LLC      WILMINGTON DE 19803                                                                  jcharlton@mwc-law.com                First Class Mail and Email
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN                                       ATTN: JULIA FROST-DAVIES & CHRISTOPHER L. CARTER
CHASE BANK, N.A., FIRST PRIORITY REPRESENTATIVE FOR AND ON                                      ONE FEDERAL STREET                                                                   Julia.frost-davies@morganlewis.com
BEHALF OF THE FIRST PRIORITY SECURED PARTIES                MORGAN, LEWIS & BOCKIUS LLP         BOSTON MA 02110                                                                      christopher.carter@morganlewis.com   First Class Mail and Email
                                                                                                ATTN: THOMAS B. WALPER
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR                                           350 SOUTH GRAND AVENUE, 50TH FLOOR
FOREVER 21, INC.                                            MUNGER, TOLLES & OLSON LLP          LOS ANGELES CA 90071                                                                 thomas.walper@mto.com                First Class Mail and Email
                                                                                                ATTN: KAREN CORDRY
                                                            NATIONAL ASSOCIATION OF ATTORNEYS   1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                   GENERAL                             WASHINGTON DC 20036                                                                                                       First Class Mail
                                                                                                ATTN: BANKRUPTCY DEPT
                                                                                                590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                            OFFICE OF THE ATTORNEY GENERAL GUAM TAMUNING GU 96913                                                                                                         First Class Mail
                                                                                                ATTN: JULIET M. SARKESSIAN
                                                                                                844 KING STREET, STE 2207
                                                                                                LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                  OFFICE OF THE UNITED STATES TRUSTEE WILMINGTON DE 19801                                                                  juliet.m.sarkessian@usdoj.gov        First Class Mail and Email
                                                                                                ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT
                                                                                                100 KING STREET WEST                                                                 tsandler@osler.com
                                                                                                1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50                                      ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                    OSLER, HOSKIN & HARCOURT LLP        TORONTO ON M5X 1B8 CANADA                                                            drosenblat@osler.com                 First Class Mail and Email
                                                                                                ATTN: CATHERINE SCHOLMANN ROBERTSON
                                                                                                225 WEST SANTA CLARA STREET
                                                                                                SUITE 1500
COUNSEL TO BOHANNON DEVELOPMENT COMPANY                     PAHL & McCAY                        SAN JOSE CA 95113                                                                    crobertson@pahl-mccay.com            First Class Mail and Email
                                                                                                ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
                                                                                                HERCULES PLAZA
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON                                             SUITE 5100                                                                           herrmannd@pepperlaw.com
BROTHERS RETAIL PARTNERS, LLC                               PEPPER HAMILTON LLP                 WILMINGTON DE 19899-1709                                                             mclaughlinm@pepperlaw.com            First Class Mail and Email
                                                                                                ATTN: CARLOS ARCE
                                                                                                613 NW LOOP 410
                                                            PERDUE, BRANDON, FIELDER, COLLINS & SUITE 550
COUNSEL TO MAVERICK COUNTY                                  MOTT, L.L.P.                        SAN ANTONIO TX 78216                                                                 carce@pbfcm.com                      First Class Mail and Email
                                                                                                ATTN: JOHN T. BANKS
                                                                                                3301 NORTHLAND DRIVE
                                                            PERDUE, BRANDON, FIELDER, COLLINS & SUITE 505
COUNSEL TO CITY OF MERCEDES                                 MOTT, L.L.P.                        AUSTIN TX 78731                                                                      jbanks@pbfcm.com                     First Class Mail and Email
                                                                                                ATTN: MARK D. COLLINS, DAVID T. QUEROLI
                                                                                                ONE RODNEY SQUARE
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE                                         920 NORTH KING STREET                                                                collins@rlf.com
AGENT AND COLLATERAL AGENT                                  RICHARDS, LAYTON & FINGER, P.A.     WILMINGTON DE 19801                                                                  queroli@rlf.com                      First Class Mail and Email
                                                                                                ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE ROBINSON BROG LEINWAND GREENE       875 THIRD AVENUE, 9TH FLOOR
PARK ASSOCIATES LLC                                         GENOVESE & GLUCK P.C.               NEW YORK NY 10022                                                                    fbr@robinsonbrog.com                 First Class Mail and Email
                                                                                                                                                                                     Adam.Harris@srz.com
                                                                                                   ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, MARC B. FRIESS, AND G. SCOTT LEONARD   Frederic.Ragucci@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT AND TC                                           919 THIRD AVENUE                                                                  Marc.Friess@srz.com
LENDING, LLC                                                 SCHULTE ROTH & ZABEL LLP              NEW YORK NY 10022                                                                 gregory.leonard@srz.com              First Class Mail and Email
                                                                                                   SECRETARY OF THE TREASURY
                                                                                                   100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION - HEADQUARTERS            SECURITIES & EXCHANGE COMMISSION      WASHINGTON DC 20549                                                               SECBANKRUPTCY@SEC.GOV                First Class Mail and Email
                                                                                                   ATTN: BANKRUPTCY DEPT
                                                                                                   BROOKFIELD PLACE
                                                             SECURITIES & EXCHANGE COMMISSION -    200 VESEY STREET, STE 400                                                         BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE         NY OFFICE                             NEW YORK NY 10281-1022                                                            NYROBANKRUPTCY@SEC.GOV               First Class Mail and Email




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (KG)                                                                                          Page 3 of 7
                                                                                                                   Exhibit A
                                                                                                              Core/2002 Service List
                                                                                                             Served as set forth below


                                DESCRIPTION                           NAME                                                          ADDRESS                                   EMAIL      METHOD OF SERVICE
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            ONE PENN CENTER
                                                       SECURITIES & EXCHANGE COMMISSION -   1617 JFK BLVD, STE 520
SECURITIES AND EXCHANGE COMMISSION - REGIONAL OFFICE   PHILADELPHIA OFFICE                  PHILADELPHIA PA 19103                                         SECBANKRUPTCY@SEC.GOV       First Class Mail and Email
                                                                                            ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                            225 WEST WASHINGTON STREET                                    sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P.                  SIMON PROPERTY GROUP                 INDIANAPOLIS IN 46204-3438                                    rtucker@simon.com           First Class Mail and Email
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            P.O. BOX 300152
ATTORNEY GENERAL                                       STATE OF ALABAMA ATTORNEY GENERAL MONTGOMERY AL 36130-0152                                                                     First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            P.O. BOX 110300
ATTORNEY GENERAL                                       STATE OF ALASKA ATTORNEY GENERAL     JUNEAU AK 99811-0300                                                                      First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            2005 N CENTRAL AVE
ATTORNEY GENERAL                                       STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004-2926                                                                     First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            323 CENTER ST.
                                                                                            SUITE 200
ATTORNEY GENERAL                                       STATE OF ARKANSAS ATTORNEY GENERAL LITTLE ROCK AR 72201-2610                                                                   First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            P.O. BOX 944255
ATTORNEY GENERAL                                       STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                                                                  First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                            1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                       STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                                             First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                       STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                                       GENERAL                              HARTFORD CT 06106                                                                         First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            CARVEL STATE OFFICE BLDG.
                                                                                            820 N. FRENCH ST.
ATTORNEY GENERAL                                       STATE OF DELAWARE ATTORNEY GENERAL WILMINGTON DE 19801                                                                         First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            THE CAPITOL, PL 01
ATTORNEY GENERAL                                       STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399-1050                                                                 First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                       STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                                     First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            425 QUEEN ST.
ATTORNEY GENERAL                                       STATE OF HAWAII ATTORNEY GENERAL     HONOLULU HI 96813                                                                         First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            700 W. JEFFERSON STREET
                                                                                            P.O. BOX 83720
ATTORNEY GENERAL                                       STATE OF IDAHO ATTORNEY GENERAL      BOISE ID 83720-1000                                                                       First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            100 WEST RANDOLPH STREET
ATTORNEY GENERAL                                       STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                                                                          First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            INDIANA GOVERNMENT CENTER SOUTH
                                                                                            302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                                       STATE OF INDIANA ATTORNEY GENERAL    INDIANAPOLIS IN 46204                                                                     First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1305 E. WALNUT STREET
ATTORNEY GENERAL                                       STATE OF IOWA ATTORNEY GENERAL       DES MOINES IA 50319                                                                       First Class Mail




           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (KG)                                                                                   Page 4 of 7
                                                                                                            Exhibit A
                                                                                                       Core/2002 Service List
                                                                                                      Served as set forth below


                               DESCRIPTION                   NAME                                                              ADDRESS   EMAIL      METHOD OF SERVICE
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                             STATE OF KANSAS ATTORNEY GENERAL        TOPEKA KS 66612-1597                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                             STATE OF KENTUCKY ATTORNEY GENERAL      FRANKFORT KY 40601                                          First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     P.O. BOX 94095
ATTORNEY GENERAL                             STATE OF LOUISIANA ATTORNEY GENERAL     BATON ROUGE LA 70804-4095                                   First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     200 ST. PAUL PLACE
ATTORNEY GENERAL                             STATE OF MARYLAND ATTORNEY GENERAL      BALTIMORE MD 21202-2202                                     First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                             STATE OF MASSACHUSETTS ATTORNEY         ONE ASHBURTON PLACE
ATTORNEY GENERAL                             GENERAL                                 BOSTON MA 02108-1698                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                     525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                             STATE OF MICHIGAN ATTORNEY GENERAL      LANSING MI 48909-0212                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     1400 BREMER TOWER
                                                                                     445 MINNESOTA STREET
ATTORNEY GENERAL                             STATE OF MINNESOTA ATTORNEY GENERAL     ST. PAUL MN 55101-2131                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     WALTER SILLERS BUILDING
                                                                                     550 HIGH STREET, SUITE 1200, P.O. BOX 220
ATTORNEY GENERAL                             STATE OF MISSISSIPPI ATTORNEY GENERAL   JACKSON MS 39201                                            First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     SUPREME COURT BUILDING
                                                                                     207 W. HIGH ST.
ATTORNEY GENERAL                             STATE OF MISSOURI ATTORNEY GENERAL      JEFFERSON CITY MO 65102                                     First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     2115 STATE CAPITOL
                                                                                     2ND FL, RM 2115
ATTORNEY GENERAL                             STATE OF NEBRASKA ATTORNEY GENERAL      LINCOLN NE 68509-8920                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     100 NORTH CARSON STREET
ATTORNEY GENERAL                             STATE OF NEVADA ATTORNEY GENERAL        CARSON CITY NV 89701                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                             STATE OF NEW HAMPSHIRE ATTORNEY         33 CAPITOL ST.
ATTORNEY GENERAL                             GENERAL                                 CONCORD NH 03301-0000                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     RJ HUGHES JUSTICE COMPLEX
                                                                                     25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                             STATE OF NEW JERSEY ATTORNEY GENERAL    TRENTON NJ 08625-0080                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                             STATE OF NEW MEXICO ATTORNEY            P.O. DRAWER 1508
ATTORNEY GENERAL                             GENERAL                                 SANTA FE NM 87504-1508                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     THE CAPITOL
ATTORNEY GENERAL                             STATE OF NEW YORK ATTORNEY GENERAL      ALBANY NY 12224-0341                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                             STATE OF NORTH CAROLINA ATTORNEY        9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                             GENERAL                                 RALEIGH NC 27699-9001                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPT
                                                                                     STATE CAPITOL
                                             STATE OF NORTH DAKOTA ATTORNEY          600 E BOULEVARD AVE DEPT 125
ATTORNEY GENERAL                             GENERAL                                 BISMARCK ND 58505-0040                                      First Class Mail




          In re: Forever 21, Inc., et al.
          Case No. 19-12122 (KG)                                                                             Page 5 of 7
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below


                                DESCRIPTION                            NAME                                                          ADDRESS                     EMAIL            METHOD OF SERVICE
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                                        STATE OF OHIO ATTORNEY GENERAL      COLUMBUS OH 43215                                                                  First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            313 NE 21ST STREET
ATTORNEY GENERAL                                        STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                              First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1162 COURT STREET NE
ATTORNEY GENERAL                                        STATE OF OREGON ATTORNEY GENERAL    SALEM OR 97301                                                                     First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            STRAWBERRY SQUARE
                                                        STATE OF PENNSYLVANIA ATTORNEY      16TH FLOOR
ATTORNEY GENERAL                                        GENERAL                             HARRISBURG PA 17120                                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                        STATE OF SOUTH CAROLINA ATTORNEY    P.O. BOX 11549
ATTORNEY GENERAL                                        GENERAL                             COLUMBIA SC 29211-1549                                                             First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1302 EAST HIGHWAY 14
                                                        STATE OF SOUTH DAKOTA ATTORNEY      SUITE 1
ATTORNEY GENERAL                                        GENERAL                             PIERRE SD 57501-8501                                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            P.O. BOX 20207
ATTORNEY GENERAL                                        STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                                                            First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            CAPITOL STATION
                                                                                            PO BOX 12548
ATTORNEY GENERAL                                        STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711-2548                                                               First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            PO BOX 142320
ATTORNEY GENERAL                                        STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114-2320                                                       First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            900 EAST MAIN STREET
ATTORNEY GENERAL                                        STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                  First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            1125 WASHINGTON ST. SE
                                                        STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                                        GENERAL                             OLYMPIA WA 98504-0100                                                              First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                        STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                        GENERAL                             CHARLESTON WV 25305                                                                First Class Mail
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            WISCONSIN DEPARTMENT OF JUSTICE
                                                                                            STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                        STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707-7857                                                              First Class Mail
                                                                                            ATTN: WILLIAM A. HAZELTINE, ESQ.
                                                                                            901 NORTH MARKET STREET
                                                                                            SUITE 1300
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC   SULLIVAN HAZELTINE ALLINSON LLC     WILMINGTON DE 19801                                                                First Class Mail
                                                                                            ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                            824 N. MARKET STREET                               rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                        THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                                leonhardt@teamrosner.com        First Class Mail and Email
                                                                                            ATTN: BANKRUPTCY DEPT
                                                                                            US DEPT OF JUSTICE
                                                        UNITED STATES OF AMERICA ATTORNEY   950 PENNSYLVANIA AVE NW
UNITED STATES OF AMERICA                                GENERAL                             WASHINGTON DC 20530-0001                                                           First Class Mail
                                                                                            ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                            1007 ORANGE ST STE 700
                                                                                            PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE                US ATTORNEY FOR DELAWARE            WILMINGTON DE 19899-2046                           USADE.ECFBANKRUPTCY@USDOJ.GOV   First Class Mail and Email



           In re: Forever 21, Inc., et al.
           Case No. 19-12122 (KG)                                                                                    Page 6 of 7
                                                                                                              Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below


                               DESCRIPTION                            NAME                                                     ADDRESS                      EMAIL        METHOD OF SERVICE
                                                                                        ATTN: BANKRUPTCY DEPT
                                                                                        441 4TH STREET, NW
ATTORNEY GENERAL                                       WASHINGTON DC ATTORNEY GENERAL   WASHINGTON DC 20001                                                           First Class Mail
                                                                                        ATTN: KEVIN J MANGAN & S. ALEXANDER FARIS
                                                                                        1313 NORTH MARKET STREET
                                                                                        SUITE 1200                                       Kevin.Mangan@wbd-us.com
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC   WOMBLE BOND DICKINSON (US) LLP   WILMINGTON DE 19801                              Alexander.Faris@wbd-us.com   First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19-12122 (KG)                                                                               Page 7 of 7
